 

Exhibit 10.1

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
this 13th day of June, 2019, by and between IIP-MI 1 LLC, a Delaware limited
liability company (“Landlord”), and Green Peak Industries, LLC, d/b/a Green Peak
Innovations and a Michigan limited liability company (“Tenant”).

 

RECITALS

 

A.           WHEREAS, Landlord and Tenant are parties to that certain Lease
Agreement dated as of August 2, 2018 (the “Existing Lease”), whereby Tenant
leases the premises from Landlord located at 10070 Harvest Park, Dimondale,
Michigan 48821; and

 

B.           WHEREAS, Landlord and Tenant desire to modify and amend the
Existing Lease only in the respects and on the conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.          Definitions. For purposes of this Amendment, capitalized terms shall
have the meanings ascribed to them in the Existing Lease unless otherwise
defined herein. The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.” From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.

 

2.          Term. Section 3.1 of the Existing Lease is hereby amended and
restated in its entirety as follows:

 

“The actual term of this Lease (as the same may be extended or earlier
terminated in accordance with this Lease, the "Term") commenced on August 2,
2018 (the "Commencement Date") and shall end on December 31, 2034, subject to
extension or earlier termination of this Lease as provided herein.”

 

3.          TI Allowance. The first sentence of Section 5.1 of the Existing
Lease is hereby amended and restated in its entirety as follows:

 

"Tenant shall cause appropriate improvements consistent with the Permitted Use
(the "Tenant Improvements") to be constructed in the Premises pursuant to the
Work Letter attached hereto as Exhibit E (the "Work Letter") at a cost to
Landlord not to exceed Twenty Million Two Hundred Thousand Dollars
($20,200,000.00) (the "TI Allowance")."

 

 

 

 

In addition, Section 5.2 of the Existing Lease is hereby amended and restated in
its entirety as follows:

 

“5.2.          Tenant shall have until December 31, 2032 to request disbursement
for the final installment of the TI Allowance, and may request no more than one
disbursement of the TI Allowance per month, with each disbursement (other than
the final disbursement) being no less than Two Hundred Thousand Dollars
($200,000.00). Landlord's obligation to disburse any of the TI Allowance shall
be conditional upon Tenant's satisfaction of the conditions precedent to funding
of the TI Allowance set forth in Section 6.3 of the Work Letter. In addition,
Landlord's obligation to disburse any of the TI Allowance in excess of Twenty
Million Dollars ($20,000,000.00) shall be conditioned upon the satisfaction of
the following: (a) Tenant's delivery to Landlord of a certificate of occupancy
for the Premises suitable for the Permitted Use, as applicable; (b) Tenant's
delivery to Landlord of a Certificate of Substantial Completion in the form of
the American Institute of Architects document G704, executed by the project
architect and the general contractor or such other form or certification as may
be reasonably acceptable to Landlord; (c) Tenant's satisfaction of the
conditions precedent to funding of the TI Allowance set forth in Section 6.3 of
the Work Letter; and (d) there shall be no uncured event of default by Tenant
under this Lease."

 

4.          Monthly Base Rent and Property Management Fee Schedule. Exhibit F of
the Existing Lease is hereby replaced in its entirety with Exhibit A attached
hereto and incorporated by reference herein.

 

5.          Funding of Additional Improvements. Section 36 of the Existing Lease
is hereby amended and restated in its entirety as follows:

 

“36. Intentionally Omitted.”

 

 2 

 

 

6.          Right of First Refusal. In the event the Tenant or any entity
affiliated with Tenant (in this context, the “Tenant Party”) intends to enter
into a transaction to (a) sell or purchase any real property (the “ROFR
Property”) and (b) concurrently with the close of the sale, to lease such ROFR
Property back from a third party, Tenant Party shall give Landlord written
notice thereof (the "Notice of Sale/Lease Transaction"), which notice shall
include the purchase price and other basic terms upon which Tenant Party is
willing to purchase or sell such ROFR Property, as applicable, and the terms
upon which Tenant Party is willing to lease such ROFR Property (the "Proposed
Transaction Terms"). Landlord shall have a period of thirty (30) days from
Landlord’s receipt of a Notice of Sale/Lease Transaction to notify Tenant Party
of its decision to purchase the ROFR Property from Tenant Party or the
applicable third party and lease the ROFR Property to Tenant Party upon the
Proposed Transaction Terms set forth in the Notice of Sale/Lease Transaction
(the "ROFR"). If Landlord fails to notify Tenant Party of Landlord’s intent to
exercise the ROFR within thirty (30) days of receipt of the Notice of Sale/Lease
Transaction, then Landlord shall be deemed to have waived the ROFR with respect
to the transaction as described in the Notice of Sale/Lease Transaction. Should
Landlord waive (or be deemed to have waived) the ROFR, Tenant Party shall be at
liberty to proceed with the transaction described in the Notice of Sale/Lease
Transaction so long as the economic terms of the transaction are not less
favorable to Tenant Party than the Proposed Transaction Terms. If for any reason
Tenant Party fails to sell or acquire the ROFR Property within six (6) months of
the date Tenant Party first gives notice to Landlord pursuant to this Section 6,
or if Tenant Party determines to enter into a sale and lease-back transaction
with respect to the ROFR Property upon terms that are less favorable to Tenant
Party than the Proposed Transaction Terms set forth in the Notice of Sale/Lease
Transaction, then Landlord’s ROFR rights pursuant to this Section 6 shall apply
and Tenant Party must deliver a second Notice of Sale/Lease Transaction setting
forth the same or revised Proposed Transaction Terms. Landlord shall have a ten
(10) business day period from Landlord’s receipt of the second Notice of
Sale/Lease Transaction to notify Tenant Party of its decision to purchase or not
purchase the ROFR Property upon the Proposed Transaction Terms set forth in the
second Notice of Sale/Lease Transaction. If Tenant Party either receives a
notice from Landlord that Landlord does not desire to purchase the ROFR Property
or Tenant Party fails to receive any notice from Landlord within the applicable
time period, then Tenant Party shall have the right to proceed with the
transaction described in the second Notice of Sale/Lease Transaction so long as
the economic terms of the transaction are not less favorable to Tenant Party
than the Proposed Transaction Terms set forth therein. In the event Landlord
timely exercises its ROFR with respect to any transaction described in a Notice
of Sale/Lease Transaction in accordance with the provisions of this Section 6,
not later than thirty (30) days after the receipt by Tenant Party of Landlord’s
written notice of exercise of its ROFR, Landlord and Tenant Party shall enter
into and execute a definitive purchase agreement, incorporating the Proposed
Transaction Terms for the sale and lease of the ROFR Property as reflected in
the Notice of Sale/Lease Transaction. The terms of this Section 6 shall
terminate and be of no further force or effect on June 12, 2026, except with
respect to any ROFR Property for which Tenant Party has provided to Landlord a
Notice of Sale/Lease Transaction prior to such date. For the purposes of this
Section 6, an “entity affiliated with Tenant” shall mean any entity that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by or is under common control with Tenant.

 

7.          Broker. Each of Landlord and Tenant represents and warrants that it
has not dealt with any broker or agent in the negotiation for or the obtaining
of this Amendment and agrees to reimburse, indemnify, save, defend (at the
indemnified party’s option and with counsel reasonably acceptable to indemnified
party, at the indemnifying party’s sole cost and expense) and hold harmless the
other party’s Indemnitees for, from and against any and all cost or liability
for compensation claimed by any such broker or agent employed or engaged by it
or claiming to have been employed or engaged by it.

 

8.          No Default. Each of Tenant and Landlord represents, warrants and
covenants that, to the best of such party’s knowledge, Landlord and Tenant are
not in default of any of their respective obligations under the Existing Lease
and no event has occurred that, with the passage of time or the giving of notice
(or both) would constitute a default by either Landlord or Tenant thereunder.

 

9.          Effect of Amendment. Except as modified by this Amendment, the
Existing Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.

 

 3 

 

 

10.         Successors and Assigns. Each of the covenants, conditions and
agreements contained in this Amendment shall inure to the benefit of and shall
apply to and be binding upon the parties hereto and their respective heirs,
legatees, devisees, executors, administrators and permitted successors and
assigns and sublessees. Nothing in this section shall in any way alter the
provisions of the Lease restricting assignment or subletting.

 

11.         Miscellaneous. This Amendment becomes effective only upon execution
and delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

 

12.         Authority. Each of Tenant and Landlord guarantees, warrants and
represents that the individual or individuals signing this Amendment have the
power, authority and legal capacity to sign this Amendment on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.

 

13.         Counterparts; Facsimile and PDF Signatures. This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 4 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

 

LANDLORD:       IIP-MI 1 LLC,   a Delaware limited liability company       By:
/s/ Brian Wolfe   Name: Brian Wolfe   Title: Vice President, General Counsel and
Secretary       TENANT:       Green Peak Industries, LLC,   a Michigan limited
liability company       By: /s/ Jeff Radway   Name: Jeff Radway   Title: CEO  

 

 

 

 

EXHIBIT F

      MONTHLY BASE RENT AND PROPERTY MANAGEMENT FEE SCHEDULE

 



               Initial   Follow-On TI                         Monthly
Amortized   Monthly Amortized   Monthly Property   Monthly Total  Time Period
(Months)  Monthly Base Rent   Base Rent   Base Rent   Management Fee   Amount 
6/13/2019   through    8/1/2019   $262,500.00   $2,754.24   $-   $3,937.50  
$269,191.74  8/2/2019   through    9/30/2019   $271,687.50   $2,754.24   $-  
$4,075.31  

$



278,517.05  10/1/2019   through     10/31/2019   $336,375.00   $2,754.24   $-  
$5,045.63   $344,174.86  11/1/2019   through     11/30/2019   $401,062.50  
$2,754.24   $-   $6,015.94   $409,832.67  12/1/2019   through     12/31/2019  
$401,062.50   $2,754.24   $-   $6,015.94   $409,832.67  1/1/2020   through   
 8/1/2020   $401,062.50   $2,754.24   $2,919.16   $6,059.72   $409,876.46 
8/2/2020   through    8/1/2021   $415,099.69   $2,754.24   $2,919.16  
$6,270.28   $424,124.21  8/2/2021   through    8/1/2022   $429,628.18  
$2,754.24   $2,919.16   $6,488.21   $438,870.62  8/2/2022   through  
 8/1/2023   $444,665.16   $2,754.24   $2,919.16   $6,713.76   $454,133.16 
8/2/2023   through    8/1/2024   $460,228.44   $2,754.24   $2,919.16  
$6,947.21   $469,929.89  8/2/2024   through    8/1/2025   $476,336.44  
$2,754.24   $2,919.16   $7,188.83   $486,279.51  8/2/2025   through  
 8/1/2026   $493,008.21   $2,754.24   $2,919.16   $7,438.91   $503,201.36 
8/2/2026   through    8/1/2027   $510,263.50   $2,754.24   $2,919.16  
$7,697.74   $520,715.48  8/2/2027   through    8/1/2028   $528,122.72  
$2,754.24   $2,919.16   $7,965.63   $538,842.59  8/2/2028   through  
 8/1/2029   $546,607.02   $2,754.24   $2,919.16   $8,242.89   $557,604.15 
8/2/2029   through    8/1/2030   $565,738.27   $2,754.24   $2,919.16  
$8,529.86   $577,022.36  8/2/2030   through    8/1/2031   $585,539.10  
$2,754.24   $2,919.16   $8,826.87   $597,120.22  8/2/2031   through  
 8/1/2032   $606,032.97   $2,754.24   $2,919.16   $9,134.28   $617,921.49 
8/2/2032   through    8/1/2033   $627,244.13   $2,754.24   $2,919.16  
$9,452.45   $639,450.81  8/2/2033   through    8/1/2034   $649,197.67   $-  
$2,919.16   $9,781.75   $658,979.42  8/2/2034   through    12/31/2034  
$671,919.59   $-   $2,919.16   $10,122.58   $682,042.17                        
             



Extension Option 1

                                1/1/2035   through    8/1/2035   $671,919.59  
$-   $-   $10,078.79   $681,998.38  8/2/2035   through    8/1/2036  
$695,436.78   $-   $-   $10,431.55   $705,868.33  8/2/2036   through  
 8/1/2037   $719,777.06   $-   $-   $10,796.66   $730,573.72  8/2/2037 
 through    8/1/2038   $744,969.26   $-   $-   $11,174.54   $756,143.80 
8/2/2038   through    8/1/2039   $771,043.18   $-   $-   $11,565.65  
$782,608.83  8/2/2039   through    12/31/2039   $798,029.70   $-   $-  
$11,970.45   $810,000.14                                       Extension Option
2                                1/1/2040   through    8/1/2040   $798,029.70  
$-   $-   $11,970.45   $810,000.14  8/2/2040   through    8/1/2041  
$825,960.74   $-   $-   $12,389.41   $

838,350.15

  8/2/2041   through    8/1/2042   $854,869.36   $-   $-   $

12,823.04

   $867,692.40  8/2/2042   through    8/1/2043   $884,789.79   $-   $-   $

13,271.85

   $898,061.64  8/2/2043   through    8/1/2044   $915,757.43   $-   $-   $

13,736.36

   $929,493.79  8/2/2044   through    12/31/2044   $947,808.94   $-   $-   $

14,217.13



   $962,026.08                                      



 



 

 